

EMPLOYMENT AGREEMENT, effective as of this 20th day of October 2006 (this
“Agreement”), between Brian Wade Bickford, at 477 Congress Street, 5th Floor,
Portland, Maine 04101 (the “Executive”), and Bloodhound Search Technologies,
Inc., a Nevada corporation with an office currently at 19901 Southwest Freeway,
Suite 114, Sugarland, Texas 77479 (the “Company”).
 
W I T N E S S E T H:
 
 
WHEREAS, the Company and the Board of Directors of the Company desire to
memorialize the employment of the Executive on a full-time basis as its Chief
Executive Officer and the Executive desires to accept such employment subject to
the terms and conditions set forth in this Agreement.
 
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree as follows:
 
ARTICLE I
POSITION; DUTIES; TERM
 
1.1 Position. The Company hereby employs the Executive as the Chief Executive
Officer of the Company, which employment the Executive hereby accepts, all in
the capacity and on the terms and conditions hereinafter set forth.
 
1.2 Duties. (a) During the Term (as defined below), the Executive shall be a
full-time employee of the Company, all under and subject to the direction and
control of the Board of Directors of the Company (the “Board”).
 
(b) In his capacity as Chief Executive Officer, the Executive shall be the
senior executive officer of the Company with principal responsibility for
controlling the operations of the Company and shall perform such duties for the
Company as are consistent with the foregoing, including, without limitation,
preparing and obtaining approval from the Board of the Company’s annual budget
and plan; advising management and establishing revenue models and growth
strategies, conducting market research and assessing the competitive environment
to identify opportunities; developing business plans for new business
development; advising and negotiating on financing initiatives; preparing and
making presentations to prospective customers, affiliates, investors and
partners, analyzing sales, marketing and distribution goals, establishing a
network of business opportunities for the Company and attending interviews,
conventions, trade shows, conferences or discussion panels on behalf of the
Company.


(c)  The services to be performed by the Executive shall be commensurate with
the position of the Executive as the most senior executive employee of the
Company. In this position, during the Term (i) the Executive shall not render
services to or for any other person, firm, corporation or business in this
capacity and (ii) shall have no interest directly or indirectly in any other
person, firm, corporation or business whose business is related to or
competitive with the business of the Company; provided, however, that (I) the
Executive may own, directly or indirectly, solely as an investment, securities
of any entity which are traded on any national securities exchange or which are
admitted to quotation on The NASDAQ Stock Market Inc. if the Executive (a) is
not a controlling person of, or a member of a group which controls, such entity
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such entity; (II) the Executive can lecture and consult to
other companies as long as such lecturing and consulting does not violate any of
the other terms hereof or the terms and provisions of the Confidential
Information and Invention Assignment Agreement executed by the Executive (the
“Confidentiality Agreement”); and (III) the Executive may attend to outside
investments and serve as a director, trustee or officer of or otherwise
participate in charitable and civic organizations and serve as director of
corporations whose business is unrelated to the business of the Company and
continue to pursue his other business interests unrelated to the current or
future business of the Company.
 
 
 

--------------------------------------------------------------------------------

 
1.3 Term. The term of employment shall commence as of the date set forth above
and shall continue until October 20, 2008 unless this Agreement is terminated
prior thereto in accordance with the terms hereof (the “Term”). Notwithstanding
anything contained herein to the contrary, either party can terminate this
Agreement upon sending written notice of termination to the other party no less
than 14 business days prior to the termination.
 
ARTICLE II
SALARY; OPTIONS


2.1 Salary. From the date hereof until February 28, 2007, the Executive shall be
entitled to a gross salary (the “Salary”) of $40,000, subject to withholding for
applicable taxes, to be paid in 2 equal installments, first on October 22, 2006
and then again on January 1, 2007. The parties agree that prior to March 1, 2007
they shall mutually agree upon the terms of compensation for the remainder of
the Term. The Executive shall be responsible for his own taxes payable.


2.2 Options. The Company hereby grants to the Executive 300,000 options of
common stock of the Company, exercisable at 0.40 cts per share at the date of
this Agreement, 150,000 on October 22, 2006 and 150,000 on January 31, 2007. The
options shall give the Executive the right to purchase one (1) share of the
common stock of the Company for 2 years from the date of issuance. The options
and the shares of stock issuable upon exercise thereof are personal to the
Executive and subject to the restrictions of applicable federal and state
securities laws. The parties agree that prior to March 1, 2007 they shall
mutually agree upon other terms of shares or options in the Company for the
remainder of the Term.
 
 
ARTICLE III
BENEFITS


3.1 Business Expenses The Executive shall be reimbursed for all reasonable and
necessary business expenses incurred by the Executive in connection with the
performance of his duties under this Agreement, as approved by the Company,
including reasonable accommodation expenses during travel required in connection
with the performance of the Executive’s duties.


 
- 2 -

--------------------------------------------------------------------------------

 
3.2 Directors’ and Officers’ Liability Insurance. The Executive shall be covered
by the directors’ and officers’ insurance policy to be obtained by the Company.
The Company agrees to defend the Executive from and against any and all lawsuits
initiated against the Company and/or the Executive.


3.3 Additional Benefits.  The Executive shall be entitled to participate in any
pension or profit sharing plans, group health, accident or life insurance plans,
group medical and hospitalization plan, and other similar benefits as may be
available to the employees of the Company. The Executive shall assist the
Company in adopting the proper plans for the Company.


ARTICLE IV
TERMINATION


4.1 Termination with or without Cause. (a) The Executive's employment hereunder
may be terminated by the Company without cause at any time. If the Executive’s
employment is terminated by the Company without cause, the Company shall pay the
Executive his Salary and any options or shares agreed to in Article II above.


ARTICLE V
REPRESENTATION; NON-COMPETITION


5.1 Executive Representation. The Executive represents that the Executive’s
execution of this Agreement and the performance of his duties required hereunder
will neither be a breach of any other employment or other agreement nor a breach
of any non-competition or similar agreement.


5.2 Non-Competition. (a) The Executive agrees that during the Term and for the
period of two (2) years thereafter, he will not engage, directly, either as
principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or employee, or participate in the ownership, management, operation or
control of any business which directly or indirectly competes with the business
of the Company. The Executive acknowledges and agrees that the current market
for the Company's business extends throughout the world and that it is therefore
reasonable to prohibit the Executive from competing with the Company anywhere in
such territory. This Section shall not apply to the Executive’s ownership of
less than five percent (5%) of the capital stock of a company having a class of
capital stock which is traded on any national stock exchange or to the Executive
lecturing to any persons or organizations or consulting with other companies.


(b) During the Term and for the period of two (2) years thereafter, the
Executive agrees that he will not, directly, (i) solicit, divert or recruit or
encourage any of the employees or agents of the Company, or any person who was
an employee or agent of the Company during the Term, to leave the employ of the
Company or terminate or alter their contractual relationship in a way that is
adverse to the Company's interests, (ii) solicit or divert business from the
Company, or assist any person or entity in doing so or attempting to do so or
(iii) cause or seek to cause any person or entity to refrain from dealing or
doing business with the Company or assist any person or entity in doing so or
attempting to do so.


 
- 3 -

--------------------------------------------------------------------------------

 
5.3 Remedies. The Executive agrees and acknowledges that the foregoing
restrictions and the duration and the territorial scope thereof as set forth in
Section 5.2 are under all of the circumstances reasonable and necessary for the
protection of the Company and its business. In the event that the Executive
shall breach or threaten to breach any of the provisions of Section 5.2, in
addition to and without limiting or waiving any other remedies available to the
Company, at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provisions of this Agreement.


ARTICLE VI
MISCELLANEOUS


6.1 Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire understanding between the Company and the Executive with
respect to the subject matter hereof and supersedes any and all previous
agreements or understandings between the Executive and the Company concerning
the subject matter hereof, all of which are merged herein.


6.2 Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and his heirs and personal representatives, and the Company and
its successors and assigns.


6.3 Notices. All notices and other communications required or permitted
hereunder shall be delivered personally, sent via facsimile, certified or
registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth above.
Such addresses and/or telephone numbers may be changed by notice given in the
manner provided herein. Any such notice shall be deemed given (i) when delivered
if delivered personally, (ii) the day after deposit with the express or courier
service when sent by next day express mail or courier, (iii) five (5) days after
deposit with the postal service when sent by certified or registered mail, or
(iv) when sent over a facsimile system with answer back response set forth on
the sender's copy of the document.


6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to choice of law
principles.


6.5 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement executed by the Company and the
Executive.


 
- 4 -

--------------------------------------------------------------------------------

 
6.6 Headings. The section headings herein are inserted for the convenience of
the parties only and are not to be construed as part of the terms of this
Agreement or to be taken into account in the construction or interpretation of
this Agreement.
 
6.7 Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument.




IN WITNESS WHEREOF, the parties have entered into this Executive Employment
Agreement as of the day and year first above written.




 
- 5 -

--------------------------------------------------------------------------------

 
 

        BLOODHOUND SEARCH TECHNOLOGIES, INC.  
   
   
    By:   /s/ David Campbell  

--------------------------------------------------------------------------------

Name: David Campbell   Title: Chief Executive Officer

           
   
   
      /s/ Brian Wade Bickford  

--------------------------------------------------------------------------------

Brian Wade Bickford
   


 
- 6 -

--------------------------------------------------------------------------------

 